DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on March 4, 2021.
     
Response to Amendment
Applicant's submission filed on March 4, 2021 has been entered. Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (Hereinafter AAPA.) in view of Khodabandehlou (U.S. Patent No. 7,895,387). 

	Regarding claim 1, AAPA teaches:
A method for safely sharing access to a volume, the method comprising: 
maintaining, on a storage system, a first indicator…wherein the first indicator when set indicates that a volume on the storage system is authorized to be accessed by a first host system (See [0002] “In an enterprise storage system such as the IBM DS8000 storage system, the storage system is configured to detect when a particular host system is online with respect to a particular volume on the storage system. Currently this is done through the "path group ID." This path group ID identifies, to the storage system, which host system is authorized to access (i.e., read and/or write to) a particular volume. This information may serve various purposes. For example, if a first host system is "online" with respect to a particular volume, and I/O is received for the volume from a second host system, the storage system may reject the I/O from the second host system since the volume is already online with respect to the first host system.”),

	AAPA does not explicitly disclose what Khodabandehlou teaches:
a second indicator… the second indicator when set indicates that the first host system is currently accessing data on the volume, and the second indicator when not set indicates that the first host system is not currently accessing data on the volume (See claim 8 of Khodabandehlou “determining whether a first host device is accessing a target device using a first communications protocol;” See claim 9 of Khodabandehlou “The method of claim 8, wherein: the determining whether the first host device is accessing the target device includes determining whether the first host device is idle.” An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.”
See Col. 6, lines 55-59 “In the example shown, it is assumed that the communication path with the first host is idle. This idle state can be detected by idle detect circuit 306, which can provide an idle indication to switch logic section 302.” The idle state/indication of the first host device corresponds to the claimed second indicator, as it determines if the first host is accessing/communicating with the target device.), wherein accessing data on the volume comprises reading or writing data on the volume (See Col. 6, lines 7-13 “An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.” See Col 2, lines 40-42 “A first host device 102 can send commands, data and receive responses and data according to a predetermined protocol.” See Col. 1, lines 16-24. See Col. 2, lines 45-58. See Col. 3, lines 37-40.);
receiving, by the storage system, a notification from the first host system indicating that the first host system is currently accessing data on the volume (See Col. 6, lines 7-13 “An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.” See Col. 6, lines 37-48 “FIG. 4A shows an operation in which a second host seeks access to a target device, while a first host is communicating with the target device. In such an arrangement, an active communication path 314-0 can be in place, allowing communications (shown as 318) to flow according to a set protocol. As but one very particular example, communications 318 can be in a predetermined format. Even more particularly, each communication 318 can send a packet that includes a packet identifier field that indicates the type of communication being sent. Because communication path 314-0 is active, idle detect circuit 306 can indicate to switch logic section 302 that a first host input is not idle.” See Figure 4A, in which each communication 318 indicates that the first host system is currently accessing (i.e. currently communicating with.) the target device. In response to the first host device sending communication 318, idle detect circuit 306 can indicate that the first host input is not idle (i.e. currently accessing).); 
setting, by the storage system in response to receiving the notification, the second indicator to indicate that the first host system is currently accessing data on the volume (See Col. 6, lines 37-48 “FIG. 4A shows an operation in which a second host seeks access to a target device, while a first host is communicating with the target device. In such an arrangement, an active communication path 314-0 can be in place, allowing communications (shown as 318) to flow according to a set protocol. As but one very particular example, communications 318 can be in a predetermined format. Even more particularly, each communication 318 can send a packet that includes a packet identifier field that indicates the type of communication being sent. Because communication path 314-0 is active, idle detect circuit 306 can indicate to switch logic section 302 that a first host input is not idle.” See Figure 4A, in which each ; 
receiving, by the storage system, an I/O request from a second host system to access data on the volume; 
analyzing, by the storage system, the second indicator; and 
in the event the second indicator is set, rejecting, by the storage system, the I/O request from the second host system (See Figure 4A. See Col. 6, lines 37-53“FIG. 4A shows an operation in which a second host seeks access to a target device, while a first host is communicating with the target device. In such an arrangement, an active communication path 314-0 can be in place, allowing communications (shown as 318) to flow according to a set protocol. As but one very particular example, communications 318 can be in a predetermined format. Even more particularly, each communication 318 can send a packet that includes a packet identifier field that indicates the type of communication being sent. Because communication path 314-0 is active, idle detect circuit 306 can indicate to switch logic section 302 that a first host input is not idle. In response, switch logic section 302 can maintain communication path 314-1 in a disabled state, preventing a second host from accessing a target device. While in such a state, if a second host requests access to a target device (shown as H2_REQ input to configuration circuit 316), such a request can be denied.” In view of Figure 4A, a request to access the 

AAPA teaches a method for sharing access to a volume in an environment that contains multiple hosts. Khodabandehlou et al. teaches a method for sharing access to a device in an environment that contains multiple hosts. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the known methods of the IBM DS8000 storage system (as described in [0002] of applicant’s originally filed specification) with the common target device sharing method of Khodabandehlou to decrease conflict between hosts and improve data management/transfer in a shared storage environment.  

Regarding claim 2, AAPA and Khodabandehlou teaches:
The method of claim 1, further comprising processing, by the storage system, the I/O request from the second host system in the event the first indicator is set but the second indicator is not set (See Figure 4F of Khodabandehlou, in which the idle detect indication is equivalent to the claimed not set, since it indicates that the first host system is not currently accessing data on the volume (i.e. idle). The I/O request from the second host system is processed if the first host is idle. The combination of AAPA and Khodabandehlou teaches the claimed limitation, since the prior art (i.e. Khodabandehlou) teaches processing the I/O request from the second host system if the 

	Regarding claim 3, AAPA teaches:
The method of claim 1, wherein the first indicator is a unique path group identifier (See [0002] “In an enterprise storage system such as the IBM DS8000 storage system, the storage system is configured to detect when a particular host system is online with respect to a particular volume on the storage system. Currently this is done through the "path group ID." This path group ID identifies, to the storage system, which host system is authorized to access (i.e., read and/or write to) a particular volume.”).

	Regarding claim 4, AAPA teaches:
The method of claim 1, further comprising resetting, by the storage system, the first indicator when the volume is no longer authorized to be accessed by the first host system (Such limitation is readily apparent in view of [0002] of applicant’s originally filed specification, as such limitation corresponds to IBM DS8000 storage system indicating a volume is not online (i.e. not authorized) to a particular host (i.e. changing/removing the path group ID to reflect a change in host ownership to a volume)).

	Regarding claim 5, AAPA teaches:
when the volume is no longer authorized to be accessed by the first host system (See [0002] “In an enterprise storage system such as the IBM DS8000 storage system, the storage system is configured to detect when a particular host system is online with respect to a particular volume on the storage system. Currently this is done through the "path group ID." This path group ID identifies, to the storage system, which host system is authorized to access (i.e., read and/or write to) a particular volume. This information may serve various purposes. For example, if a first host system is "online" with respect to a particular volume, and I/O is received for the volume from a second host system, the storage system may reject the I/O from the second host system since the volume is already online with respect to the first host system.”).

	AAPA does not explicitly disclose what Khodabandehlou teaches:
resetting, by the storage system, the second indicator (See Col. 6, lines 7-13 “An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.” The idle detect indication is toggled (i.e. set or reset) based on whether the first host system is currently or no longer currently accessing the volume. The combination of AAPA and Khodabandehlou would render the limitations of claim 5 obvious and thus teach the limitations of claim 5, as it would have been obvious to reset the idle detect indication from the first host if the host is not allowed access to the volume.

Regarding claim 6, Khodabandehlou teaches:
The method of claim 1, further comprising resetting, by the storage system, the second indicator when the first host system is no longer currently accessing data on the volume (See Col. 6, lines 7-13 “An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.” The idle detect indication is toggled (i.e. set or reset) based on whether the first host system is currently or no longer currently accessing the volume.).

Regarding claim 7, Khodabandehlou teaches:
The method of claim 1, further comprising notifying, by the first host system, the storage system when the first host system is no longer currently accessing data on the volume (See Col. 6, lines 7-13 “An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.” See claim 8 of Khodabandehlou “determining whether a first host device is accessing a target device using a first communications protocol;” See claim 9 of Khodabandehlou “The method of claim 8, wherein: the determining whether the first host device is accessing the target device includes determining whether the first host device is idle.” See Col. 6, lines 55-59 “In the example shown, it is assumed that the communication path with the first host is idle. This idle state can be detected by idle detect circuit 306, which can provide an idle indication to switch logic section 302.” The 

Regarding claim 8, prior art used in the rejection of claim 1 teaches:
A computer program product for safely sharing access to a volume, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: 
maintain, on a storage system, a first indicator and a second indicator, wherein the first indicator when set indicates that a volume on the storage system is authorized to be accessed by a first host system, the second indicator when set indicates that the first host system is currently accessing data on the volume, and the second indicator when not set indicates that the first host system is not currently accessing data on the volume, wherein accessing data on the volume comprises reading or writing data on the volume;
receive, by the storage system, a notification from the first host system indicating that the first host system is currently accessing data on the volume; 
set, by the storage system in response to receiving the notification, the second indicator to indicate that the first host system is currently accessing data on the volume;
receive, by the storage system, an I/O request from a second host system to access data on the volume; 
analyze, by the storage system, the second indicator; and 
in the event the second indicator is set, reject, by the storage system, the I/O request from the second host system (See rejection of claim 1).

Regarding claim 9, prior art used in the rejection of claim 2 teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to process, on the storage system, the I/O request from the second host system in the event the first indicator is set but the second indicator is not set (See rejection of claim 2).

	Regarding claim 10, prior art used in the rejection of claim 3 teaches:
The computer program product of claim 8, wherein the first indicator is a unique path group identifier (See rejection of claim 3).

	Regarding claim 11, prior art used in the rejection of claim 4 teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to reset, on the storage system, the first indicator when the volume is no longer authorized to be accessed by the first host system (See rejection of claim 4).

	Regarding claim 12, prior art used in the rejection of claim 5 teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to reset, on the storage system, the second indicator when the volume is no longer authorized to be accessed by the first host system (See rejection of claim 5).

Regarding claim 13, prior art used in the rejection of claim 6 teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to reset, on the storage system, the second indicator when the first host system is no longer currently accessing data on the volume (See rejection of claim 6).

	Regarding claim 14, prior art used in the rejection of claim 7 teaches:
The computer program product of claim 8, wherein the computer-usable program code is further configured to cause the first host system to notify the storage system when the first host system is no longer currently accessing data on the volume (See rejection of claim 7).

Regarding claim 15, prior art used in the rejection of claim 1 teaches:
A system for safely sharing access to a volume, the system comprising: 
at least one processor; 
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (See Figure 1), the instructions causing the at least one processor to: 
maintain, on a storage system, a first indicator and a second indicator, wherein the first indicator when set indicates that a volume on the storage system is authorized to be accessed by a first host system, the second indicator when set indicates that the first host system is currently accessing data on the volume, and the second indicator when not set indicates that the first host system is not currently accessing data on the volume, wherein accessing data on the volume comprises reading or writing data on the volume;
receive, by the storage system, a notification from the first host system indicating that the first host system is currently accessing data on the volume; 
set, by the storage system in response to receiving the notification, the second indicator to indicate that the first host system is currently accessing data on the volume;
receive, by the storage system, an I/O request from a second host system to access data on the volume; 
analyze, by the storage system, the second indicator; and 
in the event the second indicator is set, reject, by the storage system, the I/O request from the second host system (See rejection of claim 1).

	Regarding claim 16, prior art used in the rejection of claim 2 teaches:
The system of claim 15, wherein the instructions further cause the at least one processor to process, on the storage system, the I/O request from the second host system in the event the first indicator is set but the second indicator is not set (See rejection of claim 2).

	Regarding claim 17, prior art used in the rejection of claim 3 teaches:
The system of claim 15, wherein the first indicator is a unique path group identifier (See rejection of claim 3).

	Regarding claim 18, prior art used in the rejection of claim 4 teaches:
The system of claim 15, wherein the instructions further cause the at least one processor to reset, on the storage system, the first indicator when the volume is no longer authorized to be accessed by the first host system (See rejection of claim 4).

	Regarding claim 19, prior art used in the rejection of claim 5 teaches:
The system of claim 15, wherein the instructions further cause the at least one processor to reset, on the storage system, the second indicator when the volume is no longer authorized to be accessed by the first host system (See rejection of claim 5).

Regarding claim 20, prior art used in the rejection of claim 6 teaches:
The system of claim 15, wherein the instructions further cause the at least one processor to reset, on the storage system, the second indicator when the first host system is no longer currently accessing data on the volume (See rejection of claim 6).

Response to Arguments
Applicant’s arguments filed March 4, 2021 with respect to the claims have been considered but are not persuasive.
Applicant submitted that the cited prior art references still fail to teach “the ‘second indicator’ (i.e., the indicator presumably taught by Khodabandehlou according to the Examiner) is maintained on a ‘storage system.’” Applicant submitted that Khodabandehlou's "idle detect circuit 306" is not maintained on a "storage system" as required by Applicant's independent claims, but rather resides in the paths between several host systems and a target device. To provide support for the argument, applicant submitted that: 
Applicant's claimed "storage system" receives "a notification from the first host system indicating that the first host system is currently accessing data on the volume.", further asserting that Khodabandehlou does not receive a "notification from the first host system indicating that the first host system is currently accessing data on the volume" but rather simply detects "communication" between a host and the "path controller circuit 300."
Applicant submitted that other steps of the independent claims including "setting . . . the second indicator to indicate that the first host system is currently accessing data on the volume," "analyzing . . . the second indicator," and "in the 
Examiner asserts that since the prior AAPA was used to teach maintaining the first indicator on the storage system, and Khodabandehlou was used to teach storing the second indicator, it is reasonable to conclude that the combination of AAPA and Khodabandehlou would teach storing the second indicator on the storage system. Furthermore, examiner asserts that under broadest reasonable interpretation, Khodabandehlou does in fact store the “second indicator” on the “storage system”, as under broadest reasonable interpretation, the claimed storage system can refer to all of the components that aid in data storage and data transfer within a system (i.e. Khodabandehlou’s idle detect circuit). See Col. 6, lines 7-13 of Khodabandehlou: “An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.” See Col. 6, lines 55-59 of Khodabandehlou: “In the example shown, it is assumed that the communication path with the first host is idle. This idle state can be detected by idle detect circuit 306, which can provide an idle indication to switch logic section 302.” Under BRI, the idle detect circuit and the switch logic section, with both store the idle indication (i.e. second indicator), is a part of the storage system. To support this, see Figure 3 in which the "idle detect circuit 306" is located within a "path controller circuit 300". See Col. 5, lines 40-42 “In very particular arrangements, a path controller circuit 300 can correspond to those shown as 204-1 in FIG. 2.” See Figure 2, in which In very particular arrangements, controller circuit 200 can correspond to that shown as 108 in FIG. 1.” See Col. 2, lines 36-40 “Referring now to FIG. 1A, a system according to a first embodiment is shown in a block diagram and designated by the reference character 100. A system 100 can include a first host device 102, a second host device 104, a target device 106, and a controller circuit 108.” See Abstract as well. The aforementioned citations are used to show that the idle detect circuit is a part of the controller, and the controller is part of the system 100. Under broadest reasonable interpretation, the storage system may refer to the system 100 of Figure 1, and the controller is part of the storage system, as it controls data communications within the system.
Applicant submitted that the “communications” that Khodabandehlou refer to are not necessarily read and/or write accesses to a volume but may also include "'token' communications that indicate an end-point and direction for a given communication flow to the target device" (See, for example, column 5, lines 20-22 of Khodabandehlou). Examiner asserts that under broadest reasonable interpretation, the “communications” that Khodabandehlou refer to may very well be read and/or write accesses. For example, see Col. 6, lines 7-13 “An idle detect circuit 306 can monitor a communication path from/to a first host. If it is determined that such a path is idle (i.e., no communications being received from or sent to a first host), it can generate an idle detect indication.” See Col 2, lines 40-42 “A first host device 102 can send commands, data and receive responses and data according to a predetermined protocol.” See Col. 1, lines 16-24. See Col. 2, lines 45-58. See Col. 3, lines 37-40. In view of the aforementioned citations, Khodabandehlou’s “communications” may refer to that of read and/or write accesses. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139